Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John H. Mutchler on July 12, 2022.

The application has been amended as follows: 

Claims 26, 27, 29, 31, 33 and 34 are cancelled.


Allowable Subject Matter
Claims 1-25, 28, 30 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest an automatic lubricator, the lubricant container comprises a rotatable shaft with a piston to dispense the lubricant from an output of the lubricant container; an electric motor configured to drive the rotatable shaft of the lubricant container such that at least a part of the lubricant is dispensable from the lubricant container; a power supply configured to supply the electric motor with a supply current and a control circuitry for controlling the electric motor, wherein the control circuitry is configured to: acquire a current signal having pulses each generated by a brush of the electric motor passing a winding of the electric motor; determine a periodicity, of the acquired current signal, corresponding to the pulses; and determine, based on the determined periodicity, at least one lubrication parameter for at least one lubrication action of the automatic lubricator.  For these reasons, in conjunction with the rest of the structure as claimed in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654